FORM 8-A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Entergy Louisiana, LLC (Exact name of registrant as specified in its charter) Texas (State of incorporation or organization) 1-32718 (Commission File Number) 75-3206126 (I.R.S. Employer Identification No.) 446 North Boulevard Baton Rouge, Louisiana 70802 (800) 368-3749 (Address of principal executive offices, including zip code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be so registered First Mortgage Bonds,5.25% Series due July 1, 2052 New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act registration statement file number to which this form relates:333-169315-01 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act:None The Commission is respectfully requested to send copies of all notices, orders and communications to: Mark G. Otts, Esq. Entergy Services, Inc. 639 Loyola Avenue New Orleans, Louisiana 70113 (504) 576-5228 Kimberly M. Reisler, Esq. Morgan, Lewis & Bockius LLP 101 Park Avenue New York, New York10178-0060 (212) 309-6289 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. The securities to be registered hereby are the First Mortgage Bonds, 5.25% Series due July 1, 2052 (the “Bonds”) of Entergy Louisiana, LLC (the “Company”), a Texas limited liability company. A description of the Bonds is contained in the Prospectus included in the Company’s Post-Effective Amendment No. 1 to the Registration Statement on Form S-3, Registration Statement File No. 333-169315-01, as amended by Post-Effective Amendment No. 2 thereto, which in each case was filed as an automatic shelf registration statement (the “Registration Statement”).Post-Effective Amendment No. 1 was effective upon its filing with the Securities and Exchange Commission (the “SEC”) on September20, 2010, and Post-Effective Amendment No. 2 was effective upon its filing with the SEC on March 4, 2011.The Registration Statement was supplemented by a Preliminary Prospectus Supplement dated June 26, 2012 and a Prospectus Supplement dated June 26, 2012, each relating to the Bonds and filed pursuant to Rule 424(b) under the Securities Act of 1933.Such description, as so supplemented, is incorporated herein by reference. Item 2.Exhibits. The Bonds described herein are to be listed on the New York Stock Exchange. Accordingly, the following exhibits required in accordance with Part II to the instructions as to exhibits to Form 8-A have been duly filed with the New York Stock Exchange. Exhibit Description Method of Filing 1* Mortgage and Deed of Trust, dated as of April 1, 1944, between Entergy Louisiana, LLC (successor to Louisiana Power & Light Company) and The Bank of New York Mellon, as successor Trustee, as amended (the “Mortgage”). Exhibit 4(e)(1) to Entergy Louisiana, LLC’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011 in File No. 1-32718. 2* Form of Supplemental Indenture for the creation of a series of Bonds under the Mortgage. Exhibit 4.08 to Entergy Louisiana, LLC’s Post-Effective Amendment No. 1 to the Registration Statement on Form S-3 in File No. 333-169315-01. * Previously filed as indicated and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated:June 26, 2012 ENTERGY LOUISIANA, LLC By:/s/ Steven C. McNeal Name:Steven C. McNeal Title:Vice President and Treasurer
